Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 7, 2009, which ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with reporting requirements.
Claimant filed a claim for unemployment insurance benefits on December 1, 2008. A representative from the Department of Labor thereafter contacted claimant by telephone on December 31, 2008 and requested that he submit a copy of the arbitration decision issued with respect to his separation from employment. When claimant failed to submit the requested documentation, the Department issued an initial determination in February *14102009 finding claimant ineligible to receive benefits for having failed to report. After claimant failed to respond to another letter sent by the Department in March 2009 requesting the same information, a hearing was held on May 6, 2009, during which claimant submitted the requested documentation. Ultimately, the Unemployment Insurance Appeal Board ruled claimant ineligible to receive unemployment benefits for the period from December 31, 2008 to May 5, 2009, the period during which he failed to submit the requested documentation. Claimant now appeals.
We affirm. Compliance with registration and reporting requirements of the Labor Law and pertinent regulations is a prerequisite to establishing eligibility for unemployment insurance benefits (see 12 NYCRR 473.3 [c], [d]; Matter of LaForgia [Commissioner of Labor], 54 AD3d 1090, 1091 [2008]; Matter of Costa [Commissioner of Labor], 26 AD3d 558, 559 [2006]). Whether good cause exists to excuse a claimant’s failure to comply with reporting requirements is a question of fact for the Board to resolve (see Matter of Dixon-Weaver [Commissioner of Labor], 67 AD3d 1243, 1244 [2009]; Matter of LaForgia [Commissioner of Labor], 54 AD3d at 1091). Here, claimant failed to provide the arbitration decision until the hearing on May 6, 2009 and proffered no reasonable explanation for not having done so in response to the Department’s earlier requests. Accordingly, we find no reason to disturb the Board’s decision.
We have considered claimant’s remaining contentions and find them to be without merit.
Cardona, P.J., Rose, Malone Jr., Stein and Garry, JJ, concur. Ordered that the decision is affirmed, without costs.